Mr. Chief Justice Walker delivered the opinion of the Court: This suit was brought in the court below on a life insurance policy. It bore date in October, 1869, and the application was made by Jacob Beck, and was, in case of his death, payable to his wife, Anna Beck. It contained, as stated by appellant’s witnesses, this clause: “ If any of the statements made in the application for this policy, upon the faith of which this policy is issued, and which are to be deemed as a part thereof, shall be found to be untrue, then this policy shall be considered null and void.” And there was testimony tending to prove that the application contained a statement, among others, in answer to a question, that his health had formerly always been good, and that the applicant had never had any serious sickness. The application seems to have been filled up, ready to be signed, by a solicitor of the company, and signed by the applicant. There is no evidence that he ever read it or understood its nature, or what would be the effect of any inaccuracy of statement in answer to these various questions; nor that he was then or afterward informed that he was required to warrant the truth of his statements in answer to these various questions, and if either of them proved to be untrue that he would forfeit his policy. It is true, that such a statement is usually contained in small print in the conditions annexed to the policy. But these are usually difficult to read, and, as is believed, they are seldom if ever known to be contained in the policy by the holder. In this manner the honest and unsuspecting are easily overreached, and may frequently be imposed upon by tI$S unscrupulous. When an application is filled out by an agent of the company, and the assured requested to sign it, most persons regard it as a mere form, and unless admonished of the importance of accurate answers to the questions, answers are hastily given without reflection 6r time to ascertain facts with precise exactness, which is frequently insisted upon after a loss occurs. In this way the people are liable greatly to be abused, and it is a matter of surprise that such bodies are still so extensively patronized. In this case the defense interposed was, that the assured had made a false answer in stating that he had not previously been seriously sick, when it is claimed that he had been sick with delirium tremens. On this question there was a conflict of evidence, the physician, who was an officer of the company at the time of the trial, testifying that deceased had delirium tremens in June previous to receiving the policy, and that he then attended him and treated him for the disease. On the other hand, appellee states that her husband was not in the habit of drinking, and in her statement she is strongly corroborated by five other witnesses, one of whom was her husband’s partner for a number of years, and had been associated in the daily transaction of their business during all that time. In such a conflict it was for the jury to decide, and we think the evidence clearly preponderates in favor of the verdict. If the rebutting witnesses, who, so far as we can see, stand unimpeached, are to be credited, we cannot but be satisfied with the finding. Again, the circuit judge who tried the case and saw the witnesses on the stand, and had superior opportunities of estimating the value of the evidence, has, by overruling a motion for a new trial, signified his satisfaction with the result. Had there been grounds for the motion he would have unhesitatingly granted it, as, on such a motion, the principal responsibility for the correctness of the verdict rests on the court below. If wroisg, he would riot hesitate to set it aside. With us, who neither know nor see the witnesses who testify, we cannot estimate the worth of the evidence as can the circuit judge. He is charged with the duty of awarding a new trial when the finding is against the weight of evidence; whilst we never do so unless it seems to us that it is clearly and almost without doubt unsupported. It is, again, urged that the court below erred in admitting evidence that appellants, to avoid a law suit, had offered appellee $500 for a settlement. This evidence was not strictly admissible, and should have been rejected. But inasmuch as we are satisfied with the finding, independent of that item of evidence, we cannot reverse for that reason. It could not have misled the jury, as they found the full amount of the policy, with interest. That evidence did not tend, in the slightest degree, to prove that there was due to appellee $1,123.48. It could only have operated, if at all, as an admission that $500 was due. Again, at the request of appellants, the jury were instructed that such an offer, if made by way of compromise, was not evidence, and should not be considered by them in finding their verdict. This, then, we can see, corrected any wrong it was liable to inflict on appellants. The judgment of the court below must be affirmed. Judgment affirmed.